Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-3, the dependency of these claims appears to be incorrect since they are dependent on claim 0.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al (US 2014/0263984) in view of .
Regarding claim 1, Hagen et al discloses an apparatus for detecting an optical signal emission from a plurality of signal emission sources (Fig.1; abstract) comprising: a plurality of signal transmission fibers (180) having a first spatial arrangement at a first end and a second spatial arrangement at a second end, each first end being configured to be optically coupled to a respective signal emission source (308), and each fiber being configured to transmit an optical signal emitted between the first end and the second end; a frame assembly (150) securing the first ends of the plurality of signal transmission fibers in a first spatial fiber arrangement corresponding to a spatial arrangement of the signal emission sources, and securing the second ends of the plurality of signal transmission fibers in a second spatial fiber arrangement different from the first spatial fiber arrangement (paragraph 87); and at least one signal detector (314) configured to detect an optical signal emitted by each signal emission source (Fig.14).  Hagen et al differs from the claimed invention in that it does not disclose each signal transmission fiber comprising a plurality of cores having a first spatial core arrangement at a first end and a second spatial core arrangement at a second end that is the same as the first spatial core arrangement.  However, such features are known in the art as disclosed by 
Regarding claim 2, as far as the claim is understood, the limitations therein are shown in Figs.1, 12 and 15 of Hagen et al.
Regarding claims 3-4 and 6-7, as far as the claim is understood, the limitations therein are shown in Fig.1 of Hagen et al.
Regarding claim 5, the limitation therein is disclosed in paragraph 103 of Hagen et al (Fig.12).
Regarding claims 8-9, the specific bend radius utilized for signal transmission fibers would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claims 10-11, the limitations therein are disclosed in paragraph 4 of Greiss et al.
Regarding claim 12, the specific material utilized for forming multi-core plastic fiber optical fiber of Greiss et al would have been an obvious design choice to one of ordinary skill in the art merely depending on the needs of application and involving only routine skill in the art.
Regarding claim 13, the limitation therein is shown in Fig.1A of Greiss et al.

Allowable Subject Matter
Claims 14-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 14-25, the prior art fails to disclose or make obvious a method of diagnosing an optical misalignment between a signal detector and a first end of a signal transmission fiber comprising, in addition to the other recited features of the claim, the feature of determining whether an intensity pattern of the transmitted optical signal is symmetric or asymmetric, wherein a symmetric intensity pattern indicates that the signal detector and the first end of signal transmission fiber are optically aligned, and wherein an asymmetric intensity pattern indicates that the signal detector and the first end of the signal transmission fiber are optically misaligned in the manner recited in claim 14.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hagen et al (US 2021/0157060) is cited for disclosing an apparatus for detecting an emission signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878